Case 3:15-cv-03820-JD Document 548-4 Filed 08/13/19 Page 1 of 3




           EXHIBIT 2
                                                             Case 3:15-cv-03820-JD Document 548-4 Filed 08/13/19 Page 2 of 3


IN RE RESITORS ANTITRUST LITIGATION
Case No.3:15-cv-03820-JD
                                                                                                   EXHIBIT 2
                                                                                        COTCHETT, PITRE & McCARTHY, LLP

                                                                                        Hours and Lodestar on a Historical Basis
                                                                                           Inception through July 31, 2019




Categories:                 1) Legal Research                                  6) Class Certification                                 11) Settlements & Mediation          TITLE              (P) Partner
                                                                                                                                                                           ABBRV:
                            2) Investigation / Factual Research                7) Summary Judgment                                    12) Case Management                                     (A) Associate

                                                                                                                                                                                              (FLR) Foreign Language Reviewer
                            3) Discovery                                       8) Appeals                                             13) Class Notice
                                                                                                                                                                                              (LC) Law Clerk
                            4) Document Review                                 9) Court Appearance and Prep                           14) Trial Prep
                                                                                                                                                                                              (SPL) Senior Paralegal
                            5) Pleadings, Briefs & Motions                     10) Experts                                            15) Trial
                                                                                                                                                                                              (PL) Paralegal




ATTORNEYS                      1           2      3          4      5      6      7          8           9           10       11         12       13      14        15     CUMULATIVE HOURS    HOURLY RATE         CUMULATIVE
                                                                                                                                                                                                                    LODESTAR
(P, A, CA, CFL)

Joseph W. Cotchett (P)       56.80               1.30             22.10                                                                                                         80.20             $800.00              $64,160.00

Steven N. Williams (P)                 0.80      7.30             28.40                             29.70                     4.60      9.60                                    80.40             $800.00              $64,320.00

Steven N. Williams (P)                 7.00      1.50             12.90                                 2.50                            10.70                                   34.60             $775.00              $26,815.00

Adam J. Zapala (P)                              307.80            220.90                            60.60           0.50     131.70     9.10              0.00      5.60        736.20            $750.00              $552,150.00

Adam J. Zapala (A)                                                21.50                                 4.90                                                                    26.40             $450.00              $11,880.00

Ana Gardea (A)                3.50     4.00               20.30                                                                                                                 27.80             $500.00              $13,900.00

Demetrius X. Lambrinos (A)                       92.20                                                  4.30                                                                    96.50             $500.00              $48,250.00

Demetrius X. Lambrinos (A)             4.20      5.80             31.60                                                                 2.00                                     43.60            $450.00              $19,620.00

Joyce M. Chang (A)                               0.50                                                   4.80                            2.70                                     8.00             $400.00               $3,200.00

Tamarah Prevost (A)           2.60              177.00            12.50                                 6.00                            0.80      1.60                          200.50            $425.00              $85,212.50

Mark F. Ram (A)                                                                                                               0.40                                               0.40             $500.00               $200.00

Mark F. Ram (A)                         0.30    695.80            155.50                            22.00           2.70     140.10     14.40                                  1,030.80           $425.00              $438,090.00

Mark F. Ram (A)                         9.40    142.50                                                                                                                          151.90            $400.00              $60,760.00

Elizabeth T. Castillo (P)                                          0.50                                 7.30                  2.40      1.40      0.40                           12.00            $650.00               $7,800.00

Elizabeth T. Castillo (A)     0.40               83.30    1.30     0.80          1.40                                        10.70      3.40                                    101.30            $500.00              $50,650.00


                                                                                                               Page 1 of 2
                                                          Case 3:15-cv-03820-JD Document 548-4 Filed 08/13/19 Page 3 of 3


Elizabeth T. Tran (A)                          1.10                                                                                0.70                                1.80           $375.00          $675.00

Adam Trott (A)                                 3.70                                                 5.40                                                               9.10           $500.00         $4,550.00

Jennifer Hitomi Bond (FLR)                              723.60                                                                                                        723.60          $300.00        $217,080.00

Tom Chen (FLR)                                          543.30                                                                                                        543.30          $300.00        $162,990.00

Aki Saito (FLR)                                         882.30                                                                                                        882.30          $300.00        $264,690.00

Yuri Shima (FLR)                                        212.10                                                                                                        212.10          $300.00         $63,630.00

Matthew Sipprell (FLR)                                  1,452.00                                                                                                     1,452.00         $300.00        $435,600.00

Yuedan Liu (FLR)                                        2,184.30                                                                                                     2,184.30         $300.00        $655,290.00

Chikako Nishimura (FLR)                                 1,217.40                                                                                                     1,217.40         $300.00        $365,220.00

Shinichi Nozaki (FLR)                                   960.70                                                                                                        960.70          $300.00        $288,210.00

Gregory M. Jordan (FLR)                                 1,650.30                                                                                                     1,650.30         $300.00        $495,090.00

SUB-TOTAL                    63.30   25.70    1,519.80 9,847.60    506.70     0.00   1.40   0.00   147.50       3.20     289.90   54.80    2.00    0.00   5.60       12,467.50                       $4,400,032.50


NON-ATTORNEYS                 1        2         3         4          5        6      7      8       9           10       11       12       13     14     15     CUMULATIVE HOURS   HOURLY RATE   PREVIOUS LODESTAR

(LC, SPL, PL)

Jaclyn A. Verducci (SPL)              2.30    490.60                17.80                           4.30        9.40      9.90     7.60    11.30                      553.20          $325.00        $179,790.00

Jaclyn A. Verducci (SPL)              6.40    235.30                89.10                          13.10                          12.50                               356.40          $250.00         $89,100.00

Yuka Shimamura (FLR)                                               1,779.00                                                                                          1,779.00         $300.00        $533,700.00

Nirav Engineer (SPL)                 131.60                                                                                                                           131.60          $250.00         $32,900.00

Priya Goldwyn (PL)                             32.40                                                0.60                                                              33.00           $250.00         $8,250.00

Kyle Quackenbush (PL)        0.50              2.30                                                                                                                    2.80           $250.00          $700.00

Morgan Blehm (PL)                     1.10     10.70                                                                               4.60                                16.40          $275.00         $4,510.00

Michael Caylo (PL)                            390.80                 9.30                                       1.50     10.20    21.60    1.00                       434.40          $275.00        $119,460.00

Michael Caylo (PL)           5.00    52.00     33.90                                                                                                                   90.90          $250.00         $22,725.00

Allison Cox (PL)                      4.30    189.40                 9.70                           6.10        0.80      9.60     8.90                               228.80          $275.00         $62,920.00

Reid Gaa (PL)                                  27.70                                                                                                                   27.70          $275.00         $7,617.50

Virginia Lin (PL)                     3.00     21.50                                                                                       5.80                        30.30          $275.00         $8,332.50

Sean Purcell (PL)                     9.00    108.40                                                            0.50                                                  117.90          $275.00         $32,422.50

Rowyda Rashid (PL)                             3.00                                                                                4.00                                7.00           $275.00         $1,925.00

Carlo Lipson (PL)            1.00                                                                                                 11.70                                12.70          $275.00         $3,492.50

Eric Kohan (LC)              20.30                                                                  4.50                                                               24.80          $175.00         $4,340.00

SUB-TOTAL                    26.80   209.70   1546.00     0.00     1904.90    0.00   0.00   0.00   28.60       12.20     29.70    70.90    18.10   0.00   0.00       3,846.90                        $1,112,185.00

GRAND TOTAL:                 90.10   235.40   3065.80   9847.60    2411.60    0.00   1.40   0.00   176.10      15.40     319.60   125.70   20.10   0.00   5.60       16,314.40                       $5,512,217.50




                                                                                                           Page 2 of 2
